              Case 1:18-cr-10428-ADB Document 26 Filed 01/04/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                                 )
                                                         )
         v.                                              )   Criminal No. 18-10428-ADB
                                                         )
FRANKLIN FREDDY MEAVE VAZQUEZ,                           )
                                                         )
                         Defendant.                      )


                JOINT MEMORANDUM PURSUANT TO LOCAL RULE 116.5(a)

         The United States and counsel for the Defendant file this joint memorandum pursuant to

Local Rule 116.5(a), stating the following:

         1.       The government has provided automatic discovery. There are no pending

discovery requests.

         2.       Defendant is in the process of reviewing the automatic discovery and does not yet

know whether he will request additional discovery.

         3.       It does not appear at this time that there is a need for a protective order regarding

the dissemination of sensitive information.

         4.       Defendant does not yet know whether he will file any pretrial motions under Rule

12(b).

         5.       The parties agree that the government will provide expert disclosures no later than

six weeks before trial and the Defendant will provide expert disclosures no later than three weeks

before trial.

         6.       The Court has previously excluded the period from November 15, 2018 (the date

of the indictment) through January 7, 2019 (the date of the initial status conference), for the

purposes of the Speedy Trial Act. The parties agree that the period between January 7, 2019, and
            Case 1:18-cr-10428-ADB Document 26 Filed 01/04/19 Page 2 of 2



the date of the interim status conference requested in paragraph 8 be excluded pursuant to 18

U.S.C. § 3161(h)(7)(a). The parties submit that the ends of justice served by permitting defense

counsel to review and evaluate the discovery outweighs the best interest of the public and the

Defendant in a speedy trial.

       7.       The parties have not yet had an opportunity to discuss a possible plea. They

estimate that a trial will take approximately two weeks.

       8.       The parties request that the interim status conference be scheduled in sixty days.

                                      Respectfully submitted,

 FRANKLIN FREDDY MEAVE VASQUEZ                         ANDREW E. LELLING
 By his attorney,                                      United States Attorney

 /s/ Stellio Sinnis                                    By: /s/ Christine J. Wichers
 STELLIO SINNIS                                        LAURA J. KAPLAN
 Assistant Federal Public Defender                     CHRISTINE J. WICHERS
                                                       Assistant U.S. Attorneys




                                      Certificate of Service

        I certify that, on January 4, 2018, this document filed through the ECF system was sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ Christine J. Wichers
                                              Christine J. Wichers




                                                 2
